Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20, the Examiner suggests changing to “… determining a second reference signal configuration for downlink transmissions to the wireless device based on the [[received]] obtained information ...”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20190254054 in view of Tailor (US 10171159).
With respect to independent claims:
Regarding claim(s) 20, Wang teaches A method performed by a network node ([Fig.1], base station) for determining a reference signal configuration for downlink transmissions in a wireless communications network ([0035], the BS “determines a transmission downlink pilot schedule for dedicating resources to downlink pilots.” And [0003], “downlink pilots include demodulation reference signals (DM-RS), channel state reference signals (CS-RS), or sounding reference signals (SRS).”), the method comprising: 
obtaining information ([0046], “the user device 102 transmits an indicator of a requested downlink (DL) pilot schedule 304 to the base station. For example, the indicator may include signals that specify requested characteristics of downlink pilots, such as ... transmission power. Alternatively, the indicator may request downlink pilots ... at an increased transmission power, or at a decreased transmission power.”) indicating if a first reference signal configuration  for downlink transmissions (0046], current characteristic for “downlink pilots.”) to a wireless device is to be modified or not ([0046], increased or decreased transmission power, and [0030]); and 
determining a second reference signal configuration for downlink transmissions to the wireless device based on the received information ([0047], “Based on the indicator, the base station 104 can modify a downlink pilot schedule for transmitting future data to the user device 102.” And [0035], the base station “adopts the requested downlink pilot schedule as the transmission downlink pilot schedule.” In other words, the base station may transmit future “downlink pilots” at the “decreased transmission power.”), 
wherein the determining comprises determining that an amount of transmission resources allocated to reference signals in the second reference signal configuration corresponds to one or more of: a transmit power allocation for ... reference signals in the second reference signal configuration ([0046], “the indicator may include signals that specify requested characteristics of downlink pilots, such as ... transmission power.” And [0035], the base station “adopts the requested downlink pilot schedule as the transmission downlink pilot schedule.” In other words, the base station may transmit future “downlink pilots” at the “decreased transmission power.”); and a coding level used for the symbols of the reference signals in the second reference signal configuration.

	However, Wang does not specifically disclose one or more of the symbols of reference signals.
In an analogous art, Tailor discloses a transmit power allocation for one or more of the symbols of reference signals ([Col.10, lines 55-65], “the transmission power of the reference signals, and the transmission power of the downlink information transmitted in symbols (e.g., OFDM symbols) that include reference signals, is adjusted.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Wang to specify symbols of reference signal needs to be adjusted as taught by Tailor. The motivation/suggestion would have been because there is a need to maintain “total power transmitted across the symbols in a given physical resource block (PRB) is constant.” 

With respect to dependent claims:
Regarding claim(s) 21, Wang teaches wherein the obtaining comprises receiving the information from the wireless device ([0046], “the user device 102 transmits an indicator of a requested downlink (DL) pilot schedule 304 to the base station. For example, the indicator may include signals that specify requested characteristics of downlink pilots, such as ... transmission power. Alternatively, the indicator may request downlink pilots ... at an increased transmission power, or at a decreased transmission power.”). 
Regarding claim(s) 22, Wang teaches wherein the determining comprises determining that the amount of transmission resources allocated to reference signals in the second reference signal configuration as compared to the first reference signal configuration is to be increased or decreased ([0046], “the indicator may include signals that specify requested characteristics of downlink pilots, such as ... transmission power.” And [0035], the base station “adopts the requested downlink pilot schedule as the transmission downlink pilot schedule.” In other words, the base station may transmit future “downlink pilots” at the “decreased transmission power.”), or that the first reference signal configuration is to be maintained for the downlink transmissions, whereby the amount of transmission resources allocated to reference signals in the second reference signal configuration is equal to the amount of transmission resources allocated to reference signals in the first reference signal configuration.
Regarding claim(s) 25, Wang teaches scheduling a downlink transmission to the wireless device based on the determined second reference signal configuration ([0046], “the indicator may include signals that specify requested characteristics of downlink pilots, such as ... transmission power.” And [0035], the base station “adopts the requested downlink pilot schedule as the transmission downlink pilot schedule.” In other words, the base station may transmit future “downlink pilots” at the “decreased transmission power.”).

Response to Arguments
Applicant’s arguments with respect to claims 20-25 filed on 08/15/2022 have been considered but are moot because the new ground of rejection in instant Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIREN QIN/Examiner, Art Unit 2411